Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application has been transferred to a new Examiner.
Election/Restrictions
Applicant’s election without traverse of folic or pteroic acid bound to a nitrogen atom of AMD311 optionally through a linker encompassed by claims 1, 2, 5 and 8-11 in the reply filed on July 22, 2022 is acknowledged.
The elected species was not found in the search and is allowable. The search and examination of the claims has been expanded to embrace compounds wherein folic or pteroic acid is bound to (1-[[4-(1,4.8,11-tetrazacyclotetradec-1-ylmethyl)phenyl|methy1]-1,4,8,11-tetrazacyclotetra-decane) optionally through a linker as claimed in claims 2-7, 12 and 13.
Claims 8-11 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.
Claim Objections
Claims 5 and 6 are objected to because of the following informalities:  The structural formula in the claim are not clear. The printer would not be able to correctly print the patent because the structural formula in the claim are visually unclear. Appropriate correction is required.
Improper Markush Rejection
	Claim 1 is rejected under a judicially created doctrine as being drawn to an improper Markush group, that is, the claims lack unity of invention. The variable “tumor targeting agent” is defined in such a way that it keeps changing the core of the compound that determines the classification. By changing the value of the “tumor targeting agent,” several patentably distinct and independent compounds are claimed. In order to have unity of invention the compounds must have “a community of chemical or physical characteristics” which justify their inclusion in a common group, and that such inclusion is not repugnant to principles of scientific classification” In re JONES (CCPA) 74 USPQ 149 (see footnote 2). The conjugate of claim 1 does not have a significant structural feature that is shared by all of its alternatives which is inventive. The structure has only a (1-[[4-(1,4.8,11-tetrazacyclotetradec-1-ylmethyl)phenyl|methy1]-1,4,8,11-tetrazacyclotetra-decane) as common. This feature is not inventive. The conjugates embraced by claim 1 are so diverse in nature that a prior art anticipating a claim with respect to one member under 35 USC 102 would not render obvious the same claim under 35 USC 103. This is evidentiary of patentably distinct and independent inventions.
	Limiting the claim to the folic or pteroic acid group would overcome this rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
i) In claim 1, the metes and bounds of the “tumor targeting agent” cannot be ascertained. Is research required to determine whether a given compound is a tumor targeting agent? It is improper to require research to understand the metes and bounds of a claim.
ii) The nature of the linker in claim 5 is unclear. One skilled in the art cannot say what this looks like. There is no structural requirement for the linker. Could it be a polysaccharide, nucleotide, polymer, another macrocycle, etc.? A clarification is required.
iii) Also, in claim 5, the phrase “(e.g., methylene, CHCH3, carbonyl, vinyl, acetylene, etc.)” renders the claim indefinite because it is unclear whether these limitations are part of the claimed invention.  See MPEP § 2173.05(d).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a pharmaceutically acceptable salt of the compounds of formula IIA, IIB, IIC and IID, does not reasonably provide enablement for solvates thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Applicants have not shown how one skilled in the art can arrive at a given solvate. None of the compounds made are crystallized out as solvates. Arriving at a given solvate is not routine experimentation because it is unpredictable. One cannot make any solvate of a compound. 
	Solvates are different chemical entities, they are not just impurities included in a compound. Pharmaceutically acceptable salts are additions and therefore not the same. Additions are obvious variation “after” the compounds are obtained, thus, can be allowed with the compounds.  Solvates must be obtained at the time the invention was made. If Applicants do not have the solvates at the time the invention was made, they are not in possession of them because they are unpredictable.   
Allowable Subject Matter
Claims 2-4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 is allowed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668. The examiner can normally be reached 8 AM - 6 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



November 17, 2022
/BRUCK KIFLE/Primary Examiner, Art Unit 1624